If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


MATTHEW PONIEWIERSKI, Personal                                    UNPUBLISHED
Representative of the ESTATE OF ASHLEY                            December 1, 2022
PONIEWIERSKI,

              Plaintiff-Appellant,

v                                                                 No. 356925
                                                                  Oakland Circuit Court
WILLIAM BEAUMONT HOSPITAL ROYAL                                   LC No. 2020-184202-NH
OAK, ASCENSION ST. JOHN MACOMB-
OAKLAND HOSPITAL, MICHIGAN
HEALTHCARE PROFESSIONALS, PC, doing
business as OAKLAND MEDICAL GROUP,
RONALD RASANSKY, D.O., STEPHEN
HOFFMAN, D.O., ZUIE C. WAKADE, D.O.,
TUSAR DESAI, M.D., and AKRITI
DEWANWALA, M.D.,

              Defendants-Appellees.


Before: BOONSTRA, P.J., and GADOLA and HOOD, JJ.

HOOD, J. (concurring.)

       I concur in the majority opinion’s analysis and conclusions because we are bound by the
holding in Waltz v Wyse, 469 Mich 642; 677 NW2d 813 (2004).




                                                           /s/ Noah P. Hood




                                              -1-